DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 4 is generally narrative and indefinite, failing to conform with current U.S. practice.  The claim appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The scope of claim 4 cannot be readily determined and therefore the metes and bounds are unclear and the claim is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Akita (JP 2014-221655 A1) (cited and provided by Applicant in an IDS) (citations based on the Machine Translation obtained from Google Patents on 1/13/2021), in view of Casasanta, III (US Pre-Grant Publication 2017/0049212).
Regarding claim 1, Akita teaches an application container (i.e. coating container; See Abstract) capable of containing a medicinal solution (See Description), the application container comprising: 
a bottom wall (21); 
a body (22) section that has a shape standing from an outer edge of the bottom wall (See at least Figs. 1-6), the medicinal solution being container in a space surrounded by the bottom wall and the body section ; and 
a mouth section (23) connected to an end portion of the body section on a side opposite to the bottom wall (See at least Fig. 6), and having an end portion opened in a direction crossing a direction normal to the bottom wall (See Fig. 6), the end portion of the mouth section being configured to allow an application section to be connected to the end portion of the mouth section, the application section being configured to apply the medicinal solution; 
wherein the body section includes: 
a base portion (22a) connected to the bottom wall, 
a reduced diameter  (22b) portion having a diameter gradually reduced toward the mouth section from the base portion, 
an interposed portion (See Fig. 6) interposed between the reduced diameter portion and the mouth section, and 

wherein the body section has a first belly-side boundary between the base portion and the reduced diameter portion on the same side as the side on which the mouth section is opened, the first belly-side boundary having an inner surface curved convexly outward (See Figs. 1-6), and 
wherein the body section has a second belly-side boundary between the reduced diameter portion and the interposed portion on the same side as the side on which the mouth section is opened, the second belly-side boundary having an inner surface curved convexly inward (See Figs. 1-6).  
Akita further teaches an applicator (3) but fails to describe the manner in which the applicator is connected to the mouth portion; and further fails to teach wherein the mouth section has an inner circumferential surface formed with a groove portion between the body section and the application section, the groove portion being dented convexly outward radially of the mouth section and coming into contact with the medicinal solution.
Casasanta teaches a roll-on dispenser for medicaments comprising an applicator (at least (24)) and a mouth section (at least (22)) which receives the applicator (24) (See at least Fig. 3). Casasanta also teaches that the mouth section comprises an inner circumferential surface formed with a groove portion dented convexly outward radially of the mouth section (See annotated Figure 3 below).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Akita with the teachings of Casasanta to replace the mouth section of Akita with the mouth section and applicator of Casasanta in order to allow for the dispensing of the contents as desired by Akita and as suggested by Casasanta.

    PNG
    media_image1.png
    1164
    963
    media_image1.png
    Greyscale

Regarding Claim 5, Akita also teaches that the base portion includes a pair of side-surface finger receiving portions that are formed on opposite sides of the base portion in a direction orthogonal to a direction joining the side on which the mouth section is opened and a side opposite thereto, each of the side-surface finger receiving portions having a shape projecting outward or dented inward radially of the base portion (See Figs. 2, 3, 5).  
Regarding Claim 6, Akita also teaches that the pair of the side-surface finger receiving portions have respective shapes projecting outward radially of the base portion and the pair of the side-surface finger receiving portions have respective side-surface lower overhang surfaces that are contactable to a placing surface outside an outer edge of the bottom wall radially of the base portion (See Figs. 2, 3, 5).  
Regarding Claim 7, Akita teaches an application tool (Figs. 1-6) comprising: the application container according to claim 1; and an application section (3) configured to be connected to the mouth section of the application container (See Fig. 6) and being capable of applying a medicinal solution in the As shown in FIGS. 1 to 6, the application container 1 according to an embodiment of the present invention includes a container body 2 having a mouth part 23 a at the upper part, an application member 3 attached to the mouth part 23 a, and a mouth part 23 a. And a cap 4 to be attached. The application container 1 is an application container that applies an application liquid by impregnating an application member 3 in an application member 3 and bringing it into contact with an application surface such as skin”).   

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Akita (JP 2014-221655 A1) (cited and provided by Applicant in an IDS) (citations based on the Machine Translation obtained from Google Patents on 1/13/2021), in view of Vogel et al. (US Pre-Grant Publication 2016/0214767)
Regarding Claim 3, Akita teaches an application container (i.e. coating container; See Abstract) capable of containing a medicinal solution (See Description), the application container comprising: 
a bottom wall (21); 
a body (22) section that has a shape standing from an outer edge of the bottom wall (See at least Figs. 1-6), the medicinal solution being container in a space surrounded by the bottom wall and the body section ; and 
a mouth section (23) connected to an end portion of the body section on a side opposite to the bottom wall (See at least Fig. 6), and having an end portion opened in a direction crossing a direction normal to the bottom wall (See Fig. 6), the end portion of the mouth section being configured to allow an application section to be connected to the end portion of the mouth section, the application section being configured to apply the medicinal solution; 
wherein the body section includes: 
a base portion (22a) connected to the bottom wall, 
a reduced diameter  (22b) portion having a diameter gradually reduced toward the mouth section from the base portion, 

a back-side neck portion (See Fig. 6) that interconnects the interposed portion and the mouth section at a position on a side opposite to a side on which the bottom wall is located, across an axis of the mouth section in a direction orthogonal to the axis, 
wherein the body section has a first belly-side boundary between the base portion and the reduced diameter portion on the same side as the side on which the mouth section is opened, the first belly-side boundary having an inner surface curved convexly outward (See Figs. 1-6), and 
wherein the body section has a second belly-side boundary between the reduced diameter portion and the interposed portion on the same side as the side on which the mouth section is opened, the second belly-side boundary having an inner surface curved convexly inward (See Figs. 1-6).  
Akita fails to specifically teach that the base portion includes a back-surface finger receiving portion formed on a side opposite to a side on which the mouth section is opened, the back-surface finger receiving portion having a shape projecting outward or dented inward, radially of the base portion and adjacent to the bottom wall.  
Vogel et al. teaches a container for a liquid or non-liquid product [0020] comprising a plurality of finger receiving portions (at least 106 and 108) formed on a side opposite to a side on which the mouth section is opened, the back-surface finger receiving portion having a shape projecting outward or dented inward, radially of the base portion and adjacent to the bottom wall (See Figs. 104) and specifically configured to allow the user to more easily grip the container [0021]. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Akita to include the gripping features of Vogel in order to allow the container to be gripped by the user as suggested by Vogel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781